                               UNITED STATES DISTRICT COURT                      Priority
                                                                                 Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:18-CV-02613-SJO-KK                          DATE: February 6, 2019
TITLE:         Lynn C. Foulkrod et al. v. Ford Motor Company et al.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                      COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING PLAINTIFF'S MOTION TO REMAND CASE
TO RIVERSIDE COUNTY SUPERIOR COURT [Docket No. 12]

This matter is before the Court on Plaintiffs Lynn C. Foulkrod and Angelique R. Foulkrod's
("Plaintiffs") Motion to Remand ("Motion"), filed on January 11, 2019. (ECF No. 12.) Defendants
Ford Motor Company ("Ford") and Jack Gosch Ford, Inc., d/b/a/ Gosch Ford Hemet ("Gosch")
(collectively "Defendants") filed an Opposition to the Motion to Remand ("Opposition") on January
18, 2019, to which Plaintiffs replied on January 28, 2019 ("Reply"). (ECF No. 14; ECF No. 17.)
The Court finds this matter suitable for disposition without oral argument. See Fed. R. Civ. P.
78(b). For the following reasons, the Court DENIES Plaintiffs' Motion to remand this case to
Riverside County Superior Court.

I.       FACTUAL AND PROCEDURAL BACKGROUND

Plaintiffs, citizens of California, filed their original Complaint ("Complaint") on November 14, 2018
in the Superior Court of California in Riverside County against Defendant Ford and Defendant
Gosch. (See generally Compl., ECF No. 1-1.)1 Plaintiffs assert three claims against Ford for (1)
breach of express warranty under the Song-Beverly Act; (2) breach of implied warranty under the
Song-Beverly Act; and (3) violation of the Song-Beverly Act Section 1793.2. (See generally FAC.)
Plaintiffs additionally assert one claim for negligent repair against the local dealership, Gosch.
(See generally FAC.) Plaintiffs' claims against Ford arise out of their allegation that they
purchased a used 2007 Ford Super Duty F-250 on or around May 18, 2010, and subsequently
experienced a number of problems with the vehicle, including serious engine problems in violation


     1
        Plaintiffs thereafter filed their First Amended Complaint ("FAC") on January 14, 2019.
     For the purposes of this ruling, this Court hereafter looks to the FAC as the sole complaint
     as it is well established that an amended complaint supersedes the original, and the latter
     is treated thereafter as non-existent. See Ramirez v. County of San Bernardino, 806 F.3d.
     1002 (9th Cir. 2015); see also Valdez-Lopez v. Chertoff, 656 F.3d 851 (9th Cir. 2011).
     MINUTES FORM 11                                                                             :
     CIVIL GEN                              Page 1 of    6                Initials of Preparer
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 5:18-CV-02613-SJO-KK                          DATE: February 6, 2019



of express and implied warranty obligations owed to Plaintiffs by Defendants (See generally FAC.)
Plaintiffs' claim against Gosch arises out of their allegation that between November 2012 and
December 2017, they took the subject vehicle to Gosch several times for various repairs, during
which Gosch breached its duties to Plaintiffs, proximately causing Plaintiffs' damages. (FAC ¶¶
64-69; 111-15.)

Defendants removed this action from Riverside County Superior Court to the Central District of
California on December 17, 2018 on the basis of diversity jurisdiction ("Removal"). (See generally
Removal, ECF No. 1.) In so doing, Defendants do not dispute that Plaintiffs are citizens of
California, that Ford is a Delaware Corporation with its principal place of business in Michigan, and
that Gosch is a California Corporation. (Removal ¶¶ 5-14.) However, Defendants do contend that
Plaintiffs fraudulently joined Gosch as a defendant to destroy diversity jurisdiction, and as such,
that this Court should disregard Gosch's citizenship for purposes of determining its jurisdiction.
(Removal ¶ 8.)

In the instant Motion, Plaintiffs contend that Defendant Gosch is not fraudulently joined and
therefore, that Defendants have failed to establish that this Court has jurisdiction. Plaintiffs argue
that this Court should remand this matter to Riverside County Superior Court and award Plaintiffs
their costs and expenses. (See generally Mot.)

II.    LEGAL STANDARD

Federal courts are courts of limited jurisdiction, and are "presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears." Stock West, Inc. v. Confederated
Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). "Only state-court actions that originally could have
been filed in federal court may be removed to federal court by the defendant." Caterpillar, Inc. v.
Williams, 482 U.S. 386, 392 (1987). Hence, removal jurisdiction is proper only where the federal
court has federal question jurisdiction or diversity jurisdiction. Id. In determining whether removal
is proper, the Court is informed by two basic principles. First, "the defendant always has the
burden of establishing that removal is proper." Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
1992). Second, statutes authorizing removal are to be strictly construed, with all doubts resolved
against removal and in favor of remand. Id. This presumption is consistent with the notion that
federal courts possess "the independent obligations to preserve the judicial integrity of the federal
court and to jealously guard federal jurisdiction." In re Foreclosure Cases, No. 07-CV-2950, 2007
WL 3232430, at *3 (N.D. Ohio Oct. 31, 2007).

Diversity jurisdiction allows a district court to hear a civil case where the parties are "diverse" in
citizenship and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1)(2) (2006).
The burden of persuasion for establishing diversity jurisdiction rests on the party asserting it and
must be supported by competent proof. Hertz Corp. v. Friend, 130 S. Ct. 1181, 1194-95 (2010).
The party asserting diversity jurisdiction must establish "complete" diversity, meaning that no
plaintiff may be from the same state as any defendant. Owen Equip. & Erection Co. v. Kroger,

                                            Page 2 of    6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 5:18-CV-02613-SJO-KK                           DATE: February 6, 2019



437 U.S. 365, 373 (1978). A corporation is considered to be a citizen of both the state in which
it is incorporated and the state in which it has its principal place of business. 28 U.S.C. § 1332(c)
(2006).

III.   DISCUSSION

As the amount of controversy is not in dispute, the Court begins by addressing the issue of
whether complete diversity of citizenship exists. The Court then addresses Plaintiffs' motion for
costs and expenses.

       A.     Complete Diversity of Parties Exists Because Defendant Gosch Is Fraudulently
              Joined.

When determining its jurisdiction, a federal court may disregard a non-diverse party named in a
state court action if the court concludes that the non-diverse party's joinder is "fraudulent,"
meaning that no possible cause of action can be stated against that party. Morris v. Princess
Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). "Fraudulent joinder is a term of art." McCabe
v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987). "If the plaintiff fails to state a cause
of action against a resident defendant, and the failure is obvious according to the settled rules of
the state, the joinder of the resident defendant is fraudulent." Id. On the other hand, "[a] claim of
fraudulent joinder should be denied if there is any possibility that the plaintiff may prevail on the
cause of action against the in-state defendant." Tanoh v. AMVAC Chem. Corp., No. 06-CV-0738,
2008 U.S. Dist. LEXIS 102958, at *8 (C.D. Cal. Oct. 21, 2008), aff'd sub nom. Tanoh v. Dow
Chem. Co., 561 F.3d 945, 957 (9th Cir. 2009).

A defendant claiming that a plaintiff fraudulently joined a non-diverse party faces a "heavy burden
of demonstrating that there is no possibility that [p]laintiffs will be able to prevail on the merits of
their claims in state court." Aaron v. Merck & Co., No. 05-CV-4073, 2005 WL 5792361, at *2 (C.D.
Cal. July 26, 2005). To meet this burden, a defendant must show: (1) that the plaintiff has failed
to state a cause of action against the non-diverse defendant; and (2) the failure is obvious under
settled state law. Morris, 236 F.3d at 1067. "The standard is not whether plaintiffs will actually
or even probably prevail on the merits, but whether there is a possibility that they may do so."
Tanoh, 2008 U.S. Dist. LEXIS 102958, at *8-9 (internal quotation marks omitted). "If there is a
non-fanciful possibility that plaintiff can state a claim under California law against the non-diverse
defendants[,] the court must remand." Macey v. Allstate Prop. & Cas. Ins. Co., 220 F. Supp. 2d
1116, 1117 (N.D. Cal. 2002).

Here, Defendants argue that complete diversity exists because the joinder of Gosch is fraudulent.
According to Defendants, Plaintiff's sole claim of negligent repair against the dealership is barred
by the "economic loss rule [which] precludes tort claims for purely economic damages." (Opp'n
at 2.) Defendants further argue that as Plaintiffs' sole claim against Gosch is barred, Gosch's


                                             Page 3 of    6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 5:18-CV-02613-SJO-KK                          DATE: February 6, 2019



citizenship should not be considered for purposes of diversity jurisdiction, and Plaintiff's Motion
should be denied. (Opp'n at 7.)

Plaintiffs conversely maintain that Defendants failed to establish complete diversity because
although Ford is a Delaware Corporation, Gosch is a California Corporation and Plaintiffs are
citizens of California. (Mot. at 3.) As for Defendants' argument of fraudulent joinder, Plaintiffs
clarify that Gosch was included in this action after failing to act "in accordance with relevant
industry standards, causing damage to Plaintiffs" when Plaintiffs went to Gosch to have their
subject vehicle repaired on several occasions. (Mot. at 6.) Plaintiffs claim that this breach of duty,
coupled with the fact that Plaintiffs' allegations stem from the performance of services provided
by Gosch, not the mere purchase of the subject vehicle, places the instant case falls under an
exception to the economic loss rule. (Reply at 3.)

The Court concludes that while Plaintiffs' arguments have some legal basis, Plaintiffs' FAC fails
to plead sufficient facts to show that they fall into an exception to the "economic loss' doctrine.
As such, the Court agrees with the Defendants and holds that Defendant Gosch is fraudulently
joined.

                     a.      Plaintiffs' Sole Claim Against Gosch Is Barred by the Economic Loss
                             Rule

In California,2 the economic loss rule ordinarily precludes a plaintiff from recovering any tort
damages in negligence claims arising out of commercial agreements unless the damages include
either personal injury and/or some other property damage other than to the defective property
itself. See Seely v. White Motor Co., 63 Cal. 2d 9, 18 (1965); see also Robinson Helicopter Co.
v. Dana Corp., 34 Cal. 4th 979, 988 (Cal. 2004). California courts have recognized the
increasingly blurred line between contract and tort law and have upheld the economic loss rule
to "prevent the law of contract and the law of tort from dissolving one into the other." Robinson
Helicopter, 34 Cal. at 988; see also Erlich v. Menezes, 21 Cal. 4th 543, 551 (Cal. 1999).

It is possible, however, for "the same wrongful act [to] constitute both a breach of contract and an
invasion of an interest protected by the law of torts." N. Am. Chem. Co. v. Superior Court, 59 Cal.
App. 4th 764, 774 (1997). In such cases where a breach of contract "also violates a duty
independent of the contract arising from principles of tort law," an exception to the general
economic loss rule exists which allows a plaintiff to recover in both contract and tort. Erlich, 21
Cal. 4th at 551. Under this exception, a contract breach is "never a tort, unless that omission is
also an omission of a legal duty." Id. Various courts have ruled that the applicability of this


   2
     The Court applies California law per the Erie Doctrine, which provides that a federal court
   in diversity jurisdiction should apply state substantive law. See Erie Railroad Co. V.
   Tompkins, 304 U.S. 64 (1938).
                                            Page 4 of    6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: 5:18-CV-02613-SJO-KK                          DATE: February 6, 2019



exception may differ between cases involving the quality and condition of goods and those
involving the negligent performance of services. See N. Am. Chem. Co., supra; See also
Sacramento Regional Transit Dist. v. Grumman Flxible, 158 Cal. App. 3d 289, 299-300 (1984);
Livermore Amador Valley Wastewater Mgmt. Agency v. Nw. Pipe & Casing Co., 915 F. Supp.
1066, 1072-74 (N.D. Cal. 1995); J'Aire Corp. v. Gregory, 24 Cal. 3d 799, 804 (1979). For cases
involving the latter, several courts have ruled that where risk of harm is foreseeable, injury to a
plaintiff's economic interests should not go uncompensated merely because it was unaccompanied
by an injury to his personal property. J'Aire Corp., 24 Cal. at 807; see also N. Am. Chem. Co., 59
Cal. App. at 770.

Here, Plaintiffs contend that their claim against Gosch is not barred because it falls under an
exception to the economic loss rule as it deals with the negligent performance of services as
opposed to the mere sale of goods, the latter of which would be barred. (Reply at 3.) Plaintiffs
additionally point to certain paragraphs in their complaint that they contend "sets out all of the
requisite elements of a claim for negligent repair." (Mot. at 5.) However, such "labels, conclusions
and a formulaic recitation of the elements of a cause of action will not do." Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007). Plaintiffs' conclusory statements simply do not suffice to
make a clear showing of their claim against Gosch. Plaintiffs' FAC does not allege sufficient facts
to allege any injuries or damages to themselves or their property, other than the subject vehicle
itself, as required by California law to survive the economic loss rule. Nor do Plaintiffs allege
sufficient facts to place the instant case within the ambit of an exception to the economic loss rule,
e.g. that the harm to Plaintiffs was foreseeable. Plaintiffs do indeed attempt to do so by
distinguishing their negligent repair claim as a performance of services as opposed to a sale of
goods, but in order to survive the economic loss rule, Plaintiffs need to plead not only sufficient
facts to show that Gosch failed to "properly store, prepare and repair [] the Subject Vehicle," (FAC
¶ 114), but also sufficient facts to make a colorable showing as to how the facts of their case place
them under a clear exception to the rule. Given that Plaintiffs have failed to do both, their sole
claim against Gosch is barred by the economic loss rule.

The burden to prove fraudulent joinder is high, but Defendants have shown that under clear
California law, Plaintiffs have failed to state a cause of action against the non-diverse defendant,
Gosch. Given the foregoing, the Court finds that Gosch is fraudulently joined.

///
///
///
///
///
///
///
///
///

                                            Page 5 of    6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL



CASE NO.: 5:18-CV-02613-SJO-KK                        DATE: February 6, 2019



       B.     Because Remand is Denied, Plaintiffs Are Not Entitled to Costs and Expenses

Because Plaintiff's Motion to Remand is denied, Plaintiffs are not entitled to attorney's fees and
costs associated with the instant Motion.

III.   CONCLUSION

For the foregoing reasons, removal is proper; the Court DENIES Plaintiffs' Motion to Remand the
instant action to the Superior Court of the State of California, County of Riverside.




                                          Page 6 of    6
